Exhibit 1 JOINT FILING AGREEMENT The undersigned hereby agree that the Schedule 13G with respect to the Common Stock, par value $0.01 per share, of Clean Diesel Technologies, Inc., dated as of October 22, 2010, is, and any amendments thereto (including amendments on Schedule 13D) signed by each of the undersigned shall be, filed on behalf of each of us pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934. Dated:October 22, 2010 EnerTech Capital Partners II, L.P. By: ECP II Management L.P., its General Partner By: ECP II Management LLC, its General Partner By: /s/ Colleen Pale, Attorney-in-Fact* ECP II Management L.P. By: ECP II Management LLC, its General Partner By: /s/ Colleen Pale, Attorney-in-Fact* ECP II Management LLC By: /s/ Colleen Pale, Attorney-in-Fact* ECP II Interfund L.P. By: ECP II Management LLC, its General Partner By: /s/ Colleen Pale, Attorney-in-Fact* Scott B. Ungerer By: /s/ Colleen Pale, Attorney-in-Fact* William Kingsley By: /s/ Colleen Pale, Attorney-in-Fact* Robert E. Keith, Jr. By: /s/ Pamela Strisofsky, Attorney-in-Fact* Mark J. DeNino By: /s/ Pamela Strisofsky, Attorney-in-Fact* *Signed pursuant to at Power of Attorney filed as an Exhibit to this Schedule 13G of which this Exhibit is a part.
